    Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 1 of 22 PageID #:1903




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

James Alvarado (R-68527),                       )
                                                )
                        Petitioner,             )
                                                )        Case No. 18 C 488
                v.                              )
                                                )        Judge John Robert Blakey
Randy Pfister,                                  )
                                                )
                        Respondent.             )

                        MEMORANDUM OPINION AND ORDER

        Petitioner James Alvarado, a prisoner at the Stateville Correctional Center,

filed this pro se 28 U.S.C. § 2254 petition challenging his LaSalle County conviction

for the murder of his wife. Respondent has answered the petition, and Petitioner has

replied. For the reasons stated herein, the Court denies the § 2254 petition [1] and

declines to issue a certificate of appealability.

                            Background & Procedural History

        The background facts below are taken from the state appellate court decision

in Petitioner’s direct appeal following his second trial. 1 [18-1] at 1–7 (People v.

Alvarado, 993 N.E.2d 1122, 1124 (Ill. App. Ct. 2013)). When addressing a § 2254

petition, federal courts “take the facts from the Illinois Appellate Court’s opinions

because they are presumptively correct on habeas review.” Hartsfield v. Dorethy, 949

F.3d 307, 309 n.1 (7th Cir. 2020) (citing 28 U.S.C. § 2254(e)(1)).


1The state appellate court opinion vacating Petitioner’s first conviction and remanding the case for
new trial is not in the record; nor is it published. See People v. Alvarado, 990 N.E.2d 938 (Ill. App. Ct.
Dist. 2010). Neither the state appellate court in Petitioner’s second appeal nor the parties discuss the
grounds for the reversal of his first conviction.
Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 2 of 22 PageID #:1904




          Following the shooting death of defendant’s wife, the State
   indicted him on three counts of first degree murder (720 ILCS 5/9–
   1(a)(1) (West 2006)). Police conducted a videotaped interrogation after
   defendant’s arrest. In the video, defendant admits to shooting his wife
   after he learned that she had an extramarital affair. Prior to trial,
   defendant filed a motion to suppress the video because the police officers
   had ignored his request for counsel. The trial court granted defendant’s
   motion, and the video was suppressed. The cause proceeded to a jury
   trial where defendant was convicted of first degree murder. However,
   on appeal, this court remanded the cause for a new trial. Alvarado, No.
   3–08–0200.

          During the second trial, defendant testified that, while engaging
   in intercourse with his wife, he noticed that she was behaving differently
   when performing oral sex. When he inquired into the new technique,
   she became nervous and evasive. The couple went into their bathroom
   and continued the conversation while sitting on the floor and smoking
   cigarettes. Eventually, she admitted to kissing another man while she
   was at a convention in Springfield; however, she continued to be evasive
   about the oral sex technique. Defendant became frustrated and
   retrieved a loaded pistol from a box in the bathroom closet. He hoped to
   frighten her so she would tell him the truth. Apparently frightened, she
   admitted to an affair. Defendant became so upset that he started
   shaking. Defendant testified that he did not remember what happened
   next, but he did remember seeing his wife slumped over with a red mark
   on her chest.

           Officer Robert Wood testified that after arriving at the scene,
   defendant explained that he had learned his wife had had an affair and
   that he “lost it.” Deputy Sheriff Doug Pastirik testified that defendant
   said he could not believe that he had ruined his life, asked how he could
   tell his children about the stupid thing that he had just done, and said
   several times that he had “screwed up.”

         Defense counsel sought to play the last two minutes of the video
   of defendant’s interrogation with police.         That portion showed
   defendant’s reaction to the news that his wife had died. The State
   argued that the completeness doctrine permitted it to have the rest of
   the interrogation shown to the jury because the remainder placed
   defendant’s reaction to his wife’s passing in perspective. Defendant
   disagreed and argued that the two-minute portion of the video should
   not open the door to the rest of the interrogation. The trial court
   determined that playing only the two-minute portion would be “self-
   serving” and that the rest of the interrogation included other indicators

                                       2
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 3 of 22 PageID #:1905




      of defendant’s state of mind. Therefore, the court stated that it would
      not permit defendant to show only the final two minutes; defendant
      could either play the entire interrogation for the jury or none of it.
      Defendant decided to show the interrogation, and it was played for the
      jury during the presentation of defendant’s evidence.

             In closing argument, defendant argued that he lacked the mental
      state for murder but that he was guilty of involuntary manslaughter.
      During its deliberations, the jury requested a transcript of the
      interrogation. Defendant objected. The trial court decided that, while
      it would not show the jury a transcript, it would replay the interrogation.
      After the video was played, the jury continued its deliberation and
      eventually found defendant guilty of first degree murder. Defendant
      received a 45–year sentence. The sentence included a 25–year
      enhancement because while committing the offense of first degree
      murder, defendant had discharged a firearm that proximately caused
      the death of the victim.

[18-1] at 2–3.

      On direct appeal, Petitioner argued that: (1) the trial court erred when it

required Petitioner to play all or none of the videotaped interrogation; (2) the trial

court erred when it allowed the jury to view the interrogation video during its

deliberations; and (3) Petitioner should be able to receive day-for-day credit for the

25-year enhanced portion of his sentence. Id. at 3–5. The state appellate court

rejected all three claims. Id. Petitioner’s petition for leave to appeal (PLA) to the

Illinois Supreme Court argued only the sentencing claim about day-for-day credit.

Id. at 167–77. The Illinois Supreme Court denied the PLA. [18-2] at 1.

      Petitioner then filed a state post-conviction petition, which the state trial court

summarily dismissed as frivolous or patently without merit. [18-3] at 499–531, 539.

With counsel, Petitioner appealed, arguing that: (1) his attorney on direct appeal was

ineffective for failing to argue trial court error in the refusal to strike jurors who



                                           3
   Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 4 of 22 PageID #:1906




acknowledged reading or hearing that Petitioner had been previously convicted of the

charged offense and was being retried; and (2) his appellate attorney was ineffective

for failing to argue trial court error in the denial of Petitioner’s request for jury

instructions on the definitions of “intent” and “knowledge.” [18-2] at 101–02 (People

v. Alvarado, 2017 IL App (3d) 140895-U, ¶ 22, 2017 WL 282252 (Ill. App. Ct. 2017)).

      The state appellate court denied both claims and affirmed the trial court’s

summary dismissal of the post-conviction petition. Id. at 102–09. Petitioner raised

the same two claims in a PLA, [18-3] at 2–24, which the Illinois Supreme Court

denied. Id. at 37 (People v. Alvarado, 93 N.E.3d 1069 (Ill. 2017)).

      Petitioner then filed a § 2254 petition, which argues the following claims:

      (1)    the trial court erred in requiring Petitioner to show either all or none of
             his videotaped interrogation;

      (2)    the trial court erred when it allowed the jury to view the videotaped
             interrogation a second time during deliberations;

      (3)    Petitioner’s attorney on direct appeal was ineffective for failing to argue
             trial court error with its determination that jurors who knew Petitioner
             had been previously convicted and was being retried were nonetheless
             impartial; and,

      (4)    appellate counsel was ineffective for not arguing the trial court erred by
             not instructing the jury on the definitions of “intent” and “knowledge.”

[1] at 5–15. Respondent answered the petition, [17], arguing that claims one and two

are procedurally defaulted and that claims three and four lack merit. Petitioner filed

a reply in support of his petition, [22], and his claims thus are fully briefed. The Court

considers Petitioner’s claims below.




                                            4
     Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 5 of 22 PageID #:1907




                           Analysis of Petitioner’s Claims

A.      Claims One and Two

        In claim one, Petitioner argues that the trial court erred in requiring Petitioner

to show the jury all or none of his videotaped interrogation and precluding him from

showing just the last two minutes, as he desired. In claim two, Petitioner argues that

the trial court erred when, in response to a transcript request from the jury, it allowed

the jury to watch the videotaped interrogation a second time during deliberations.

Respondent argues that both of these claims are procedurally defaulted. And, for the

reasons explained more fully below, this Court agrees.

        1.    Procedural Default

        A § 2254 claim can be procedurally defaulted in two ways. The first occurs

when a prisoner fails to fully exhaust state court remedies for his federal claim and

he no longer has the ability to do so under the state’s procedural laws. Thomas v.

Williams, 822 F.3d 378, 384 (7th Cir. 2016). Prior to seeking federal habeas relief,

state prisoners must exhaust the “remedies available in the courts of the State.” 28

U.S.C. § 2254(b)(1)(A).     A petitioner must “give the state courts a full and fair

opportunity to resolve federal constitutional claims before those claims are presented

to the federal courts,” which is done “by invoking one complete round of the State’s

established appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999).

        The second type of procedural default “comes from the independent and

adequate state ground doctrine.”       Thomas, 822 F.3d at 384 (citing Coleman v.



                                            5
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 6 of 22 PageID #:1908




Thompson, 501 U.S. 722, 729–30 (1991)). When a state court “refuses to reach the

merits of a petitioner’s federal claims because they were not raised in accord with the

state’s procedural rules . . ., that decision rests on independent and adequate state

procedural grounds.” Kaczmarek v. Rednour, 627 F.3d 586, 591 (7th Cir. 2010).

      Both types of procedural default are based on principles of “comity, finality,

and federalism.” Davila v. Davis, 137 S. Ct. 2058, 2064 (2017); Thomas, 822 F.3d at

384. “State courts, like federal courts, are obliged to enforce federal law,” and when

a petitioner alleges his state conviction violates the Constitution, “state courts should

have the first opportunity to review this claim and provide any necessary relief.”

Boerckel, 526 U.S. at 844. Failing to present constitutional challenges to the state

courts, or presenting them in a way that does not comply with state law, deprives the

state courts of an “opportunity to address those claims in the first instance.”

Coleman, 501 U.S. at 732.

      Petitioner raised claims one and two on direct appeal in the state appellate

court. [18-1] at 3–5. But he did not raise these claims in his PLA to the Illinois

Supreme Court following the appeal; his PLA on direct review argued only the

sentencing issue about receiving day-for-day credit for the 25-year enhancement part

of his sentence. Id. at 167–77. Nor did Petitioner raise claims one or two in his post-

conviction appeal or PLA; the post-conviction appeal and PLA argued only trial court

errors for declining to strike jurors and refusing to instruct the jury on “intent” and

“knowledge.”    [18-2] at 101–02 (post-conviction appeal); [18-3] at 2–24 (post-

conviction PLA).



                                           6
   Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 7 of 22 PageID #:1909




      In short, Petitioner never presented claims one or two to the Illinois Supreme

Court. A “petition for discretionary review in Illinois’ Supreme Court” remains an

“established part of the State's appellate review process.” Boerckel, 526 U.S. at 845.

A § 2254 petitioner’s “failure to present . . . his federal habeas claims to the Illinois

Supreme Court in a timely fashion . . . result[s] in a procedural default of those

claims.” Id. at 848. Claims one and two thus are unexhausted and procedurally

defaulted.

      2.     Exceptions to Excuse Procedural Default

      Procedural default may be excused, however, where the petitioner

“demonstrates either (1) ‘cause for the default and actual prejudice’ or (2) ‘that failure

to consider the claims will result in a fundamental miscarriage of justice,’” i.e., that

new, reliable evidence exists demonstrating that no reasonable trier of fact would

have found the petitioner guilty. Thomas, 822 F.3d at 386 (quoting Coleman, 501

U.S. at 750). Petitioner demonstrates neither cause and prejudice, nor a fundamental

miscarriage of justice.

      Petitioner argues that his attorney’s failure to raise claims one and two in the

PLA on direct review constituted cause for failing to fully exhaust the claims. [22] at

1–7. This argument fails for two reasons.

      First, to demonstrate cause, the prisoner must “show that some objective factor

external to the defense impeded [his] efforts to comply with the State’s procedural

rule.” Davila, 137 S. Ct. at 2065. “Mistakes by counsel are imputed to the client,”

and thus “not cause to excuse a procedural default.” Crutchfield v. Dennison, 910



                                            7
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 8 of 22 PageID #:1910




F.3d 968, 973 (7th Cir. 2018).      Although an error by counsel that amounts to

ineffective assistance under the Sixth Amendment may constitute an external factor,

id., there is “no constitutional right to any assistance of counsel in seeking

discretionary, third-tier review, and shortcomings of counsel at that stage therefore

cannot violate the sixth amendment.” Owens v. Boyd, 235 F.3d 356, 359 (7th Cir.

2000) (citation omitted); see also Ross v. Moffitt, 417 U.S. 600, 610 (1974) (no

constitutional requirement exists “to provide . . . counsel [for a] discretionary appeal

to the State Supreme Court”). Petitioner’s claim that the attorney who drafted his

PLA on direct review was ineffective is not a constitutional claim of ineffective

assistance of counsel and is not a basis for cause to excuse the procedural default.

      Second, even if the ineffectiveness of Petitioner’s PLA attorney could constitute

cause, such a reason for the default must, itself, be properly preserved and exhausted

in the state courts. Edwards v. Carpenter, 529 U.S. 446, 453 (2000); Smith v. Gaetz,

565 F.3d 346, 352 (7th Cir. 2009). Petitioner has not presented to the state courts a

claim that his attorney was ineffective for failing to raise claims one and two in his

PLA on direct appeal. Petitioner has not established cause to excuse his procedural

default on claims one and two.

      Nor has Petitioner demonstrated that a fundamental miscarriage of justice

would result absent federal habeas review of these claims. This exception is reserved

for the truly exceptional case where “a constitutional violation has probably resulted

in the conviction of one who is actually innocent.” Schlup v. Delo, 513 U.S. 298, 327

(1995) (citation omitted); McDowell v. Lemke, 737 F.3d 476, 483 (7th Cir. 2013) (the



                                           8
     Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 9 of 22 PageID #:1911




exception “applies only in the rare case where the petitioner can prove that he is

actually innocent of the crime of which he has been convicted.”) . Petitioner must

offer “new reliable evidence—whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Jones v. Calloway, 842 F.3d 454, 461 (7th Cir. 2016) (citation

omitted).

        Petitioner here does not argue that he is actually innocent; nor does he offer

any new evidence of his innocence. Instead, he argues that the jury was permitted to

see a videotape of him refusing to sign a waiver of his Miranda rights and specifically

invoking his right to counsel. [22] at 7–8. Though Petitioner contends that the jury’s

viewing of the entire videotaped statement violated his Fifth and Sixth Amendment

rights to remain silent and to counsel, and thus was a miscarriage of justice, id., the

fundamental miscarriage of justice exception to procedural default requires a

showing of actual innocence, not just a showing that constitutional violations

occurred. Here, Petitioner has failed to show any error by the trial court, much less

the requisite showing for the miscarriage of justice exception.

        Because claims one and two are procedurally defaulted, and because Petitioner

has demonstrated neither cause and prejudice, nor a fundamental miscarriage of

justice to excuse the default, the Court denies these claims.

B.      Claim Three

        In claim three, Petitioner argues that his attorney on direct appeal was

ineffective for not arguing that the trial court erred when determining the



                                           9
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 10 of 22 PageID #:1912




impartiality of jurors during voir dire. [1] at 6. Petitioner contends that several

members of the venire acknowledged knowing that Petitioner had been convicted for

murdering his wife and that the case was remanded for a new trial; yet they were

allowed to serve on the jury. Id.

      The state appellate court on post-conviction review held that Petitioner could

not establish the prejudice prong of his ineffective assistance claim because the

underlying claim lacked merit. [18-2] at 103–06. According to the state appellate

court, “the record affirmatively demonstrates that the jurors selected would be

impartial in considering defendant’s guilt and would follow the principles of law

provided by the court,” thus precluding any claim of prejudice. Id. at 105. Because

the trial court properly determined that the jurors were not biased, raising the claim

on appeal would have been meritless.

      Under 28 U.S.C. § 2254(d)’s deferential standard of review, federal habeas

relief is available for this claim only if Petitioner shows that the state court’s

adjudication:

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the State
      court proceeding.

28 U.S.C. § 2254(d). Petitioner cannot make either showing.

      Neither conclusion by the state appellate court—(1) that Petitioner could not

establish ineffective assistance with his attorney on direct appeal, or (2) that the trial



                                           10
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 11 of 22 PageID #:1913




court committed no reversible error when finding the absence of bias with jurors—

was contrary to or an unreasonable application of clearly established federal law. Nor

was the state appellate court’s decision an unreasonable determination of the facts in

light of the record.

       1.     Ineffective Assistance of Appellate Counsel

       With respect to the ineffective assistance claim, the state appellate court cited

the correct legal standard and reasonably applied it: “we look to Strickland v.

Washington, 466 U.S. 668 (1984), when considering a claim of ineffective assistance

of appellate counsel.    Under Strickland, a defendant must show that counsel’s

performance both “‘fell below an objective standard of reasonableness’ and the

deficient performance prejudiced the defense.” [18-2] at 102–03 (quoting Strickland,

466 U.S. at 688); see also Makiel v. Butler, 782 F.3d 882, 897 (7th Cir. 2015) (the

“general Strickland standard governs claims of ineffective assistance of appellate

counsel as well as trial counsel”). The state appellate court did not address the

deficient performance prong, but instead, determined that Petitioner could

demonstrate no prejudice because the underlying claim lacked merit. [18-2] at 103.

Such an approach is reasonable and acceptable. See Strickland, 466 U.S. at 697 (“[A]

court need not determine whether counsel’s performance was deficient before

examining the prejudice suffered by the defendant. . . . If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect

will often be so, that course should be followed.”).




                                           11
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 12 of 22 PageID #:1914




      To establish prejudice with an ineffective assistance of appellate counsel claim,

a petitioner “must show that there is a reasonable probability that the issue his

appellate attorney failed to raise would have altered the outcome of the appeal, had

it been raised.” Brown v. Finnan, 598 F.3d 416, 425 (7th Cir. 2010) (citing Lee v.

Davis, 328 F.3d 896, 901 (7th Cir. 2003)). In other words, prejudice may exist “if the

issue not raised ‘may have resulted in a reversal of the conviction or an order for a

new trial.’” Lee, 328 F.3d at 901 (quoted case omitted).

      In Petitioner’s case, the state appellate court concluded that he could not

establish prejudice because the claim not raised by appellate counsel—that the trial

court inadequately determined jurors’ impartiality after some acknowledged knowing

that Petitioner had been previously convicted of the charged offense—lacked merit.

As explained below, the state court’s conclusion that the juror-bias claim lacked merit

finds ample support in the record and thus it was not unreasonable or incorrect.

      2.     The Trial Court’s Refusal to Strike Jurors

      On review of the trial court’s summary dismissal of Petitioner’s post-conviction

petition, the state appellate court addressed the merits of the claim that, Petitioner

argued, should have raised by his attorney on direct appeal. In particular, the court

stated:

            A criminal defendant’s right to an impartial jury is guaranteed by
      both the United States and the Illinois Constitutions. U.S. Const.,
      amends. VI, XIV; Ill. Const. 1970, art. I, § 8; People v. Metcalfe, 326 Ill.
      App. 3d 1008, 1014 (2001). An impartial jury is one in which the jury is
      “capable and willing to decide the case solely on the evidence before it.”
      Smith v. Phillips, 455 U.S. 209, 217 (1982). A jury’s verdict must be
      based solely on the evidence heard during trial and not information
      obtained elsewhere. People v. Taylor, 101 Ill. 2d 377, 386 (1984). If a

                                          12
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 13 of 22 PageID #:1915




      defendant is denied his right to a fair trial because of the denial of a
      challenge for cause to a juror, the defendant must receive a new trial.
      Id. at 387. When determining whether a defendant received a fair trial
      from an impartial jury, “there is no simple test which we can apply to
      every case.” Id. at 391. Instead, we must base our decision on the
      totality of the circumstances. Id.

[18-2] at 103. The court’s approach comports with federal law.

      The Sixth Amendment “secures to criminal defendants the right to trial by an

impartial jury.” Skilling v. United States, 561 U.S. 358, 377 (2010). A jury must be

“capable and willing to decide the case solely on the evidence before it.” Smith v.

Phillips, 455 U.S. 209, 217 (1982). With respect to juror impartiality, “[n]o hard-and-

fast formula dictates the necessary depth or breadth of voir dire.” Skilling, 561 U.S.

at 386 (citing United States v. Wood, 299 U.S. 123, 145–46 (1936)). Rather, trial

judges have a great deal of discretion “to prevent prejudicial occurrences and to

determine the effect of such occurrences [on jurors] when they happen.” Smith, 455

U.S. at 217; see also Skilling, 561 U.S. at 386–87.

      Addressing the trial court’s determination of the absence of bias, the state

appellate court stated:

              Illinois law provides that the right to an impartial jury does not
      require that jurors be completely ignorant of the case before trial. People
      v. Coleman, 168 Ill. 2d 509, 547 (1995). Heinous crimes are reported
      extensively in the media, and it would be unreasonable to expect jurors
      not to have at least heard of those cases prior to trial. Taylor, 101 Ill.
      2d at 386. An impartial jury can be secured under such circumstances
      if the jurors are willing and able to put aside their preconceptions and
      decide the case based upon the evidence presented at trial. Coleman,
      168 Ill. 2d at 547. In other words, “knowledge of the case will not itself
      disqualify one for jury service.” Britz, 185 Ill. App. 3d at 200.

           At the outset, we note that two of the potential jurors (Thompson
      and Talty) defendant argues the court erred in refusing to strike for

                                          13
    Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 14 of 22 PageID #:1916




        cause did not actually sit on the jury. Defendant, therefore, cannot
        establish prejudice with regard to these two jurors. Of the jurors that
        actually sat on the jury, four (Vezain, Grady, Stielow, and Schutt) had
        knowledge of defendant’s case. Unlike Thompson and Talty, though, all
        four jurors specifically stated that they had not formulated an opinion
        as to defendant’s guilt. Jurors Vezain and Grady both indicated that
        they knew defendant was being retried because of an evidentiary error
        in the first trial but told the court that they would base their verdict on
        what occurred in court. In addition, they agreed that any information
        they had of the previous trial would not influence their decision in this
        trial. Similarly, both Stielow and Schutt indicated that they had read
        about defendant’s case but had not formed an opinion as to defendant’s
        guilt. Although neither Stielow nor Schutt were individually questioned
        as to their knowledge of the case or specifically admonished to disregard
        outside news reports, both agreed that they would consider the evidence
        presented at trial in making their determination. Thus, the record
        affirmatively demonstrates that the jurors selected would be impartial
        in considering defendant’s guilt and would follow the principles of law
        provided by the court. Accordingly, defendant cannot show prejudice
        resulting from Vezain, Grady, Stielow, and Schutt sitting on the jury.

[18-2] at 104–05. 2

        The record before this Court includes the trial court’s and attorneys’

questioning of venire jury members, [18-4] at 123–221, and this Court has confirmed

that the state appellate court accurately described the voir dire process.                        Upon

learning that a number of jurors had read or heard about Petitioner’s prior trial and



2 Petitioner’s § 2254 petition generally asserts that counsel on direct appeal failed to challenge the
trial court’s refusal to strike all venire jury members who indicated knowing about Petitioner’s prior
trial and conviction. [1] at 6. But Petitioner specifically references one juror: Mr. Zbrowski. Id. (“Mr.
Zbrowski formed an opinion and was allowed to serve as a juror.”). As a result, Respondent contends
that Petitioner procedurally defaulted claim three because he failed to specifically address Zbrowski
in his post-conviction appellate brief. [17] at 6. But the Statement of Facts section of that brief
discussed all the venire jury members who indicated they knew about Petitioner’s first trial, including
Zbrowski. See [18-2] at 9 (“Doug Zbrowski read a Chicago Tribune article indicating Alvarado was
being retried, but he agreed to decide the case on the evidence before him.”). And the bulk of the
argument section challenged the trial court’s overall approach to assessing impartiality. See id. at 23–
27. Thus, this Court cannot say the state appellate court was not fairly presented with the juror-bias
issue for Zbrowski, and the Court declines to find this claim procedurally defaulted. The claim does,
however, lack merit for the reasons stated above, which apply to all the jurors claiming any knowledge
of Petitioner’s prior case.

                                                   14
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 15 of 22 PageID #:1917




conviction, the trial court questioned jurors individually, in front of other jurors, and

then outside the presence of other jurors. Id. at 177–220. While questioning jurors

individually in front of other jurors, the trial court repeatedly admonished: “What you

have read or heard before, you cannot consider that, that’s not evidence. . . . you are

entitled to [your opinion], don’t get me wrong, but it can’t dictate your verdict. Your

verdict of guilt or innocence has to be determined from what comes out of this

courtroom, that chair, what people testify to or on what exhibits are presented.” Id.

at 177.    “I cannot have your verdict based upon what you read or heard from

somebody else. It has to come out of this witness chair and this courtroom and the

arguments of the lawyers.”      Id. at 179.     “Once again, I don’t mean to pick on

everybody, but we have to make certain, you are entitled to your opinion, but your

guilt or innocence votes must come from this courtroom, the evidence that’s presented

here. What you read or heard about before, forget it, you’re going to get to hear the

real stuff out of this . . . courtroom[.]” Id. at 180. Jurors are presumed to follow court

instructions. See Penry v. Johnson, 532 U.S. 782, 799 (2001); United States v. Adkins,

743 F.3d 176, 186 (7th Cir. 2014).

      All the jurors, whether asked individually or collectively, answered in the

affirmative to questions about whether he or she would decide the case based on what

was presented and heard at trial and not on anything heard or read outside the

courtroom. Id. at 178–82, 206–20.

      After the petit jury was empaneled, the trial court repeated that “the verdict

you’re going to render is based on what comes out of this courtroom.” Id. at 254. At



                                           15
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 16 of 22 PageID #:1918




the end of trial, the court again instructed jurors: “It is your duty to determine the

facts and determine them only from the evidence in this case.” Id. at 868.

      The trial court’s approach, and the state appellate court’s analysis of that

approach, were both in accordance with federal law. “Qualified jurors need not . . .

be totally ignorant of the facts and issues involved.” Murphy v. Florida, 421 U.S. 794,

799–800 (1975). To hold that the “mere existence of any preconceived notion as to the

guilt or innocence of an accused, without more, is sufficient to rebut the presumption

of a prospective juror’s impartiality would be to establish an impossible standard. It

is sufficient if the juror can lay aside his impression or opinion and render a verdict

based on the evidence presented in court.” Id. at 800 (citations omitted). It is

“virtually impossible to shield jurors from every contact or influence that might

theoretically affect their vote. Due process means a jury capable and willing to decide

the case solely on the evidence before it.” Smith, 455 U.S. at 217.

      The post-conviction appellate court’s determination that the trial court

properly assessed juror impartiality was correct, and thus, neither contrary to, nor

an unreasonable application of, clearly established federal law; nor was it an

unreasonable determination of facts in light of the record. Had Petitioner’s attorney

raised the claim on direct appeal, it nonetheless would have failed because it lacked

merit. As a result, federal habeas relief is unavailable for this claim, and the Court,

accordingly, denies claim three.




                                          16
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 17 of 22 PageID #:1919




C.     Claim Four

       In claim four, Petitioner argues that his attorney on direct appeal was

ineffective for failing to challenge the trial court’s refusal to instruct the jury on the

definitions of “intent” and “knowledge.” [1] at 6. According to Petitioner, his state of

mind at the time of the offense was not only in dispute, but also the main issue at

trial; as a result, “the trial court’s refusal to instruct the jury on the definitions of

‘intent’ and ‘knowledge’ . . . deprived him of a fair trial.” Id.

       The state appellate court on post-conviction review addressed this claim on the

merits. That court determined, as it did with claim three, that Petitioner could not

establish prejudice because the underlying claim, that he contends should have been

raised, lacked merit. [18-2] at 106. As to the underlying claim, the state court

determined that a jury “need not be instructed on the terms knowingly and

intentionally because those terms have a plain meaning within the jury’s common

knowledge.” Id. (citing People v. Powell, 159 Ill. App. 3d 1005, 1013 (1987)). The

court further determined that, although the court must instruct the jury “when it

requests clarification or is manifestly confused,” such was not the case in Petitioner’s

trial. Id. at 106–07. As a result, the state court held, the trial court “did not abuse

its discretion in declining to instruct the jury as to the definitions of intent and

knowledge.” Id. at 107.

       The state appellate court’s conclusion that the underlying jury-instruction

claim was without merit is a determination of state law. See Estelle v. McGuire, 502

U.S. 62, 71–72 (1991). And it is “not the province of a federal habeas court to



                                            17
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 18 of 22 PageID #:1920




reexamine state-court determinations on state-law.” Id. at 67–68. Federal habeas

relief is for “violation[s] of the Constitution or laws or treaties of the United States,”

not for violations of state law. 28 U.S.C. § 2254(a). Furthermore, even if this Court

could consider the underlying jury-instruction claim, Illinois law clearly instructs

that a jury need not “be instructed on the terms knowingly and intentionally because

those terms have a plain meaning within the jury’s common knowledge.” Powell, 512

N.E.2d at 1370; see also People ex rel. City of Chicago v. Le Mirage, Inc., 1 N.E.3d 998,

1020 (Ill. App. Ct. 2013).

       To the extent Petitioner argues that his attorney on direct appeal was

ineffective for failing to raise a state-law jury instruction claim, as determined by the

state appellate court, that claim was without merit. The failure to raise a meritless

argument on appeal supports neither prong for an ineffective assistance of counsel

claim. See Northern v. Boatwright, 594 F.3d 555, 561 (7th Cir. 2010).

       Although the jury instruction claim Petitioner wanted his appellate attorney

to raise appears to involve only a state-law issue, the phrasing of this claim in

Petitioner’s § 2254 petition arguably presents a federal issue. He asserts that “the

trial court’s refusal to instruct the jury on the definitions of ‘intent’ and ‘knowledge’

. . . deprived him of a fair trial.” [1] at 6. A constitutional due process right to a fair

trial always exists, and errors, if serious enough, can result in a constitutionally

unfair trial. Garth v. Davis, 470 F.3d 702, 711 (7th Cir. 2006). But for a violation of

the broad constitutional right to a fair trial to occur, the error must have “so infected

the entire trial that the resulting conviction violates due process.” Id. (citing Estelle,



                                            18
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 19 of 22 PageID #:1921




502 U.S. at 72); see also Thomas v. Hodge, No. 08 C 00819, 2013 WL 6797413, at *8

(N.D. Ill. Dec. 23, 2013). Phrased differently, the error must have been “so serious as

to render it likely that an innocent person was convicted.” Perruquet v. Briley, 390

F.3d 505, 510 (7th Cir. 2004). Petitioner makes no such showing.

       First, Petitioner demonstrates no error with the trial court’s refusal to define

“knowledge” and “intent.” As noted above, Illinois does not require such definition

instructions under these circumstances. Powell, 512 N.E.2d at 1370. Nor does

federal law require jury instructions for terms “readily known by laypersons.” United

States v. Olofson, 563 F.3d 652, 660 (7th Cir. 2009) (no jury instruction for the term

“automatic” was required); United States v. Iron Eyes, 367 F.3d 781, 785 (8th Cir.

2004) (a trial judge is not required to give a jury instruction defining “‘knowingly’ or

‘knowing’ . . . because the definition is ‘a matter of common knowledge’”) (citation

omitted); United States v. Aguilar, 80 F.3d 329, 331 (9th Cir. 1996) (en banc) (“The

district court is not necessarily required to define knowledge for the reason that it is

a common word which an average juror can understand and apply without further

instruction.”).

       Second, considering Petitioner’s jury instructions on the whole, which is how

they must be viewed, see Estelle, 502 U.S. at 72, the trial court clearly explained the

requisite state of mind needed for first-degree murder and involuntary manslaughter,

and the jury exhibited no signs of confusion about the meaning of “knowledge” or

“intent.” [18-4] at 872–75. Because Petitioner’s jury-instruction claim lacked merit,

the failure of his attorney on direct appeal to raise the claim did not constitute



                                          19
    Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 20 of 22 PageID #:1922




ineffective assistance of counsel, and the state appellate court’s denial of this claim

was neither contrary to, nor an unreasonable application of, federal law. The Court

denies claim four.

D.      Petitioner’s Additional Ineffective Assistance of Counsel Claims

        The last part of Petitioner’s § 2254 petition lists numerous additional instances

of ineffective assistance of both trial and appellate counsel. [1] at 8–14. Initially,

Petitioner’s pleading falls short under § 2254’s pleading requirements. 3 Likewise,

Petitioner has failed to exhaust these additional claims of ineffective assistance of

counsel, as he failed to raise them in one complete round of state court review. See

Boerckel, 526 U.S. at 845. As explained above, Petitioner’s PLAs to the Illinois

Supreme Court presented only his claims that: (1) he should receive day-for-day

credit for the 25-year enhancement part of his sentence; (2) his appellate attorney

was ineffective for failing to argue trial court error for refusing to strike several

jurors; and (3) appellate counsel was ineffective for failing to argue the jury-

instruction issue with respect to the definitions for intent and knowledge. See [18-1]

at 167–78 (PLA on direct appeal); [18-3] at 2–24 (PLA on post-conviction review).

Petitioner does not explain why he could not have exhausted these claims; nor has he

claimed the existence of new evidence demonstrating his innocence. He has not, in



3 The Rules Governing § 2254 Cases require petitioners to “(1) specify all the grounds for relief,” and
“(2) state the facts supporting each ground.” Rule 2(c) of the Rules Governing § 2254 Cases. This rule
“requires a more detailed statement” than Federal Rule of Civil Procedure 8(a)(2)’s notice-pleading
requirement applicable to ordinary federal complaints. Mayle v. Felix, 545 U.S. 644, 649 (2005).
“Habeas corpus petitions must meet heightened pleading requirements.” McFarland v. Scott, 512 U.S.
849, 856 (1994). “Section 2254 and Rule 2(c) do not require federal courts to review the entire state
record of habeas corpus petitioners to ascertain whether facts exist which support habeas relief.”
Johnson v. Tally, 47 F. Supp. 2d 943, 953 (N.D. Ill. 1999) (citations omitted).

                                                  20
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 21 of 22 PageID #:1923




short, offered any basis to excuse his procedural default. As a result, the Court denies

the ineffective assistance claims listed at the end of Petitioner’s § 2254 petition.

      For all the reasons stated above, Petitioner’s claims are denied, and the Court

denies his § 2254 petition with prejudice.

           Certificate of Appealability and Notice of Appeal Rights

      The denial of Petitioner’s petition is a final decision ending this case. If he

seeks to appeal, Petitioner must file a notice of appeal in this Court within 30 days

judgment is entered. Fed. R. App. P. 4(a)(1). He need not bring a motion to reconsider

this decision to preserve his appellate right, but if he wishes the Court to reconsider

its judgment, he may file a motion under Fed. R. Civ. P. 59(e) or 60(b). A Rule 59(e)

motion must be filed within 28 days of entry of judgment and suspends the deadline

for filing an appeal until the motion is ruled on. See Fed. R. Civ. P. 59(e) and Fed. R.

App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a reasonable time

and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than one

year after entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). A Rule 60(b)

motion suspends the deadline for filing an appeal until the motion is ruled on only if

the motion is filed within 28 days of the judgment. Fed. R. App. P. 4(a)(4)(A)(vi). The

time to file a Rule 59(e) or 60(b) motion cannot be extended. See Fed. R. Civ. P. 6(b)(2).

      The Court declines to issue a certificate of appealability. See Rule 11 of the

Rules Governing § 2254 Cases. Petitioner cannot make a substantial showing of the

denial of a constitutional right and cannot show that reasonable jurists would debate,

much less disagree, with this Court’s resolution of Petitioner’s claims. Arredondo v.



                                           21
  Case: 1:18-cv-00488 Document #: 35 Filed: 03/22/21 Page 22 of 22 PageID #:1924




Huibregtse, 542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28 U.S.C. § 2253(c)(2); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Barefoot v. Estelle, 463 U.S. 880, 893 & n.4

(1983).

                                     Conclusion

      For the reasons explained above, this Court denies Petitioner’s habeas corpus

petition [1] and denies as moot all pending motions. The Court declines to issue a

certificate of appealability. The Clerk is directed to: (1) add David Gomez, Stateville

Correctional Center’s current warden, as Respondent; (2) terminate Randy Pfister as

Respondent; (3) change the case caption to Alvarado v. Gomez; and (4) enter judgment

in favor of Respondent and against Petitioner. Civil Case Terminated.

Dated: March 22, 2021

                                               Entered:


                                               ____________________________
                                               John Robert Blakey
                                               United States District Judge




                                          22
